Citation Nr: 1545131	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  The Veteran's current low back disability is related to active service.

2.  The preponderance of the evidence indicates that the Veteran does not have a psychiatric disorder which is related to service, manifested within one year of service or is related to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, the Board notes that discussion as to compliance with the VCAA is not necessary for the claim for a low back disability, given the Board's favorable determination.

The Board acknowledges that the Veteran was not provided with a specific VCAA letter in relation to his claim for entitlement to service connection for an acquired psychiatric disorder.  However, the Board finds that this error is not prejudicial.  Specifically, the Veteran, who is represented by an attorney, was provided notice of how to substantiate a claim for service connection in February 2013 in relation to his back claim, so he already had this information at the time he filed the instant claim.  This notice detailed the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Given the above, the Board concludes that the lack of notice in the instant claim is not prejudicial as the Veteran possesses actual knowledge of how to substantiate a claim for service connection.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Accordingly, the Board finds that the duty to notify is satisfied.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for psychiatric problems.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to psychiatric problems.  Furthermore, the record contains no competent evidence suggesting a causal relationship between a current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. 
Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Back Disability

The initial question is whether the Veteran's claimed disability was present prior to service.  In this instance, the report of physical and examination at induction was negative for any disabilities or defects regarding the Veteran's back.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  In the absence of any clinical findings pertaining to a back disability at the time of the Veteran's entrance examination, the Board concludes, accordingly, that the presumption of soundness at entrance attaches.

The Board additionally concludes that there is not clear and unmistakable evidence of a pre-existing low back condition.  The records of the Veteran's July 1991, pre-service, motor vehicle accident were requested and associated with his service treatment records while the Veteran was on active duty.  The July 1991 emergency room record indicates the Veteran has a cervical spine strain.  There is no indication of a lumbar spine disability, complaints of lumbar spine pain or any type of injury to the Veteran's lower back.

The Veteran's service treatment records indicates that in January 1992, he began receiving treatment for lower back pain, to include physical therapy and various profiles to relieve him of physical duty in relation to his military service.

The Board acknowledges that various service treatment records indicate that the Veteran had pain in his back since his July 1991 motor vehicle accident.  However, the Board finds that these statements do not constitute clear and unmistakable evidence of a pre-existing back disability.  Additionally, while a March 2013 VA examination report indicates that the Veteran's back disability clearly and unmistakably pre-existed service, there is no rationale for this opinion; therefore, the Board finds that it is entitled to little to no probative weight.  As there is no other evidence of record to elucidate the nature of any pre-service low back injury, any residuals, or any other factors that may enable the Board to gauge any relevant information as to its pre-existence, the Board finds that the presumption of soundness at service entrance with respect to the low back has not been rebutted. Therefore, this is a case of direct service connection rather than one of aggravation by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
The Veteran was afforded a March 2013 VA examination which did not comment on whether the Veteran's current back disability is related to active service.  
The Veteran, through his representative, submitted a statement from a private medical professional, Dr. B, in May 2014.  Dr. B. indicated that she had reviewed over 670 pages of the Veteran's claims file.  Although some of the facts indicated in the letter are incorrect, for example that the Veteran was on active duty in June 1991 and two months later was discharged, the Board finds that the overall substance of the medical opinion is adequate in its finding that the Veteran has a current back disability, degenerative lumbar disc disease, which is related to service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  Dr. B. indicated that the Veteran sustained a back injury during service while working as a mechanic; further indicating that she believed he suffered a herniated disc during active duty while lifting things such as truck tires that weighed up to 300 pounds.

In sum, the Board finds that there is not clear and unmistakable evidence that the Veteran's back disability preexisted service, and the preponderance of the evidence indicates that the Veteran's current back disability is directly related to active service.  Thus, entitlement to service connection must be allowed in this case.

Psychiatric Disability

Concerning the Veteran's claim for entitlement to service connection for a psychiatric disability, there is no indication of an in-service psychiatric problem.
There is additionally no indication of psychiatric problems post-service in the record, even though the Veteran submitted voluminous medical records, and no allegation concerning a remote relationship between a psychiatric disability and an in-service incident.  

As for the Veteran's own assertions, the Board notes that he is competent to report the symptoms of a psychiatric disability.  However, he is not competent to diagnose a psychiatric disability, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case there is no medically competent and probative evidence of a current psychiatric disability as claimed, to include any psychoses within one year of service.

Thus, the Board finds that the preponderance of evidence is against the Veteran's claim for a psychiatric disability, as there is no indication of in-service injury or treatment, no indication of treatment for a psychiatric disability, and no allegation concerning a relationship between a psychiatric disability and any incident of service.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a low back disability is granted.

Service connection for an acquired psychiatric disorder is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


